DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the amendment filed on 08/06/2021. As directed by the amendment: claims 1, 3, 10, 20, 22, 33, 44-45 have been amended; claims 2, 4-5, 43 have been canceled; and no new claims have been added. Thus, claims 1, 3, 6-42, 44-49 are presently pending in this application.
Applicant’s amendments to specification and claims have overcome the objections and 112(b) rejections previously set forth in the office action mailed 03/23/2021.

EXAMINER’S AMENDMENT
 An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee. 
Authorization for this examiner’s amendment was given in an interview with Thomas Keating on 12/01/2021. 
The application has been amended as follows: 
Claim 12, line 2, “by a user-removable component” is amended as “by [[a]] the user-removable component”.

Allowable Subject Matter
 Claims 1, 3, 6-42, 44-49 are allowed over the prior art of records.
The following is an examiner’s statement of reasons for allowance: 
The closest prior art of records are Tsals (US 2014/0194854), McCullough et al. (US 2017/0368260).
Regarding claim 1, the cited prior arts fails to disclose/teach among all the limitation or render obvious a medicament delivery device comprising a cannula bending mechanism for bending the cannula about a bending axis to substantially align at least an end part of the cannula with the insertion direction prior to movement of the carriage in the insertion direction wherein the bending mechanism comprises a bending member that is axially moveable along the bending axis into engagement with the cannula and turnable about the bending axis to apply a bending force to the cannula, and wherein a user-removable component blocks axial movement of the bending member until the user-removable component has been removed from the device for triggering operation of the bending mechanism, in combination with the total structure and function as claimed. 
Tsals only discloses the device (200) with the cannula bending mechanism (280/290/291) for bending the cannula (51) about a bending axis to substantially align the distal end (52) of the cannula with the insertion/downward direction prior to movement of the carriage in the insertion direction (figs. 12a-14a) wherein the bending mechanism comprises bending members (280 and 290/291) such that the bending members (280 and 290/291) move downward into engagement with the cannula and turnable about the bending axis to apply a bending force to the cannula (51). 
No combination of prior art was found to teach or suggest each and every element of claim 1.
Regarding claim 33, the cited prior arts fails to disclose/teach among all the limitation or render obvious a medicament delivery device comprising a sensor for detecting if the contact face is in contact with the injection site, an interlock coupled to the sensor, and a user-removable component wherein the user-removable component prevents switching of the 
McCullough only discloses the device (100, fig. 2C) with a sensor (190) and an interlock (194) coupled to the sensor (190) and switchable from a first state (locking state) to a second state (unlocking/activating state).
Tsals only discloses the device (200) with an interlock (engagement between elements 257 and 218 as shown in fig. 12a) switchable from a first state (fig. 12a) to a second state (fig. 13a) and a user-removable component (53) prevents switching of the interlock from the first state to the second state until the user-removable component has been removed (see figs. 11a, 12a, 13a, and 14a).
No combination of prior art was found to teach or suggest each and every element of claim 43.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUNG T ULSH whose telephone number is (571) 272-9894. The examiner can normally be reached Monday-Friday 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DUNG T ULSH/Examiner, Art Unit 3783